Title: Remarks & Observations in Feby. [1769]
From: Washington, George
To: 



   
Killd a Wether which waid alive—

               
                  being a middlesized one
                  103 lbs. Gross
               
            

               
                  When dressd
                  60 lbs. nett a 3d.
                  0.15.0
               
               
                  
                   5½ Tallow 7½
                  3.5
               
               
                  
                   3 Wool 15
                  3.9
               
               
                  
                    Skin
                  1.3
               
               
                  
                  
                  £1. 3.5
               
            
Note—the above at a low estimate, appears to be no more than the worth of a fat Wether—it being imagind, that they woud average the above weight and 3d. pr. lb. is a low price at this Season of the year.
 


25. Finishd the New road leadg. across Hell hole, to the House.
